DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fatula et al (US 6,379,511 B2).
As to claim 1, Fatula discloses a plating apparatus (Fig. 1) comprising: 
	a plating tank (“assembly tank” 11) configured to accumulate a plating solution inside the plating tank (See Fig. 1 solution 21 inside tank), the plating tank including an inner tank provided with an anode (anode #25 at top) arranged inside the inner tank (See Fig. 1 where the anode is insdie the tank 11); 
	a substrate holder (wall #15 in Fig. 1)configured to hold a substrate as a cathode (#13 is the substrate connected to the [(-)] box indicating cathode, col. 2 line 39 “cathode wall”) ; and 
	a paddle (#31) configured to agitate the plating solution accumulated in the inner tank by reciprocating in a horizontal direction (see Fig. 1 arrows col. 2 lines 56-59, “directions of lateral movement, claim 4), wherein 
	the paddle is arranged to be inserted through a hole provided in an outer peripheral wall of the inner tank (See Fig. 1 #39 passing through 19 thus necessarily has a hole) and to build a bridge between an inside of the inner tank and an outside of the inner tank, the paddle including a first portion configured to agitate the plating solution accumulated in the inner tank (#33), a second portion arranged outside the inner tank and disposed above the first portion (#41), and a connecting portion arranged outside the inner tank to connect the first portion to the second portion (#39).


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al (US 2007/0144912 A1).
As to claim 1, Woodruff discloses a plating apparatus (generically #100) comprising: 
	a plating tank (“process chamber” 130) configured to accumulate a plating solution inside the plating tank ([0025] “ The process chamber 130 generally includes a vessel 131 that contains an electrochemical processing fluid”), the plating tank including an inner tank (#s 139a/b) provided with an anode (anode #133) arranged inside the inner tank (See Fig. 2A where the anode is inside the tanks 139a/b); 
	a substrate holder (carrier 121) configured to hold a substrate as a cathode ([0024], [0025] contact ring assembly 122) ; and 
	a paddle (#140) configured to agitate the plating solution accumulated in the inner tank by reciprocating in a horizontal direction ([0026], [0030] “ At the same time, the agitator 140 reciprocates back and forth so that the agitator elements 142 agitate the fluid near the workpiece W”), wherein 
	the paddle is arranged to be inserted through a hole provided in an outer peripheral wall of the inner tank (see annotation below where 141 makes up part of the inner chamber wall) and to build a bridge between an inside of the inner tank and an outside of the inner tank, the paddle including a first portion configured to agitate the plating solution accumulated in the inner tank (#142), a second portion arranged outside the inner tank and disposed above the first portion (#Fig. 3C #s 144/143), and a connecting portion arranged outside the inner tank to connect the first portion to the second portion (#148).

    PNG
    media_image1.png
    704
    764
    media_image1.png
    Greyscale

As to claim 2, Woodruff discloses wherein the plating tank is a plating tank having a double tank structure further including an outer tank arranged outside the inner tank (area indicated outside above and including area where fluid exits over weirs 135/136 to enable draining of the fluid [0030], i.e. area encompassed on the outside of the inner chamber and splash guards 145 )

As to claim 3, Woodruff discloses wherein the outer tank is provided with a guiding member configured to guide a reciprocation of the second portion in the horizontal direction (linear guide 153).

As to claim 4, Woodruff discloses a plating method (claim 15 ) using the plating apparatus according to claim 1 (See citations above with respect to the apparatus as claimed and associated structures) the plating method comprising: reciprocating the paddle in the horizontal direction when performing a plating process on the substrate ([0026], claim 20 “agitating the processing fluid adjacent to the microfeature workpiece with an agitator having an agitator element by”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795